Case 7:10-cr-00920-VB Document 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

see eee ee OER OO RE See Se xX
UNITED STATES OF AMERICA, ‘
Vv.

KEITH ELLISON,
Defendant.
soe 7 we ew ee a i ee ee eee ee x

 

Filed 10/14/20 Page 1 of 1

Sed rR RE NR LEY RR EMEC

 

 

 

 

| / SDNY
Bab FRONICALIGY ioe
ie [Oly | 20
WO. ipcmraiereresaialeatcnen SORTER!
ORDER
10 CR 920 (VB)

11 CR 630-16 (VB)

The pending violation of supervised release (“WOSR”) matter in the above-captioned
case has been reassigned to the undersigned. A status conference by telephone in the related
case of United States v. Ellison, 20 CR 350 (VB), is scheduled for October 16, 2020, at 3:00 p.m.
The Court will address the status of the VOSR matter at that time.

Dated: October 14, 2020
White Plains, NY

SO ORDERED:

uw

 

Vincent L. Briccetti
United States District Judge

 

 
